 Case 6:20-cr-00078-PGB-DCI Document 50 Filed 11/16/20 Page 1 of 2 PageID 171




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 UNITED STATES OF AMERICA

                       Plaintiff,

 vs.                                                      CASE NO. 6:20-cr-78-ORL-40DCI

 MAX BENNETT CHAMBERS

                   Defendant.
 ______________________________________/


       DEFENDANT MAX CHAMBERS’S UNOPPOSED MOTION FOR WITNESS TO
                APPEAR BY PHONE AT SENTENCING HEARING

        Comes now the Defendant, Max Chambers, and files this Motion for Witness to Appear by

Phone at Sentencing Hearing. Due to COVID-19, Mr. Chambers has one witness, Michael

Kolligan, who would like to address the Court by phone. The government has no objection to this

motion.

        WHEREFORE, Mr. Chambers respectfully requests that the Court permit his witness to

appear by phone at his sentencing hearing.

                                                   Respectfully submitted,

                                                   /s/ Mark P. Rankin
                                                   Mark P. Rankin
                                                   Florida Bar No. 0177970
                                                   The Law Office of Mark P. Rankin, P.A.
                                                   805 W. Azeele St.
                                                   Tampa, FL 33606
                                                   Telephone No. (727) 365-1751
                                                   Email: mark@rankinlawoffice.com
                                                   Attorney for Max Chambers




                                               1
 Case 6:20-cr-00078-PGB-DCI Document 50 Filed 11/16/20 Page 2 of 2 PageID 172




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of November 2020, a true and correct copy of

the foregoing was filed with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to the AUSA of record and counsel for any co-defendants.

                                                    /s/ Mark P. Rankin
                                                    Mark P. Rankin




                                                2
